Opinion issued September 23, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00679-CR
                            ———————————
                   IN RE MIGUEL ANGEL YEPEZ, Relator



            Original Proceeding on Petition for Writ of Mandamus1


                          MEMORANDUM OPINION

      By petition for writ of mandamus, Relator Miguel Angel Yepez challenges

the Order For AIDS Testing entered in the trial court on July 15, 2014.

      We deny relator’s petition for writ of mandamus. All outstanding motions

are dismissed as moot.


1
      The underlying cause of action is Miguel Angel Yepez v. The State of Texas, in the
      District court of Harris County, Texas, 174th Judicial District, Cause No.
      1412836, the Honorable Ruben Guerrero presiding.
                                PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                       2